Citation Nr: 1026098	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-23 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
residuals of a fracture and a ligament strain of the right great 
toe. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1961 to November 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 RO decision, which continued a 
noncompensable evaluation for service-connected residuals of a 
fracture and a ligament strain of the right great toe.

The Board notes that the Veteran indicated on his July 2006 VA 
Form 9 Appeal that he wished to be scheduled for a hearing before 
a member of the Board.  The Veteran was sent a letter dated May 
16, 2007, notifying him that he was scheduled for a hearing on 
June 18, 2007.  The Veteran failed to report for this hearing.  
He did not show good cause for his failure to report, nor did he 
request that this hearing be rescheduled.  As such, the Board may 
proceed to adjudicate this claim on its merits. 

The Board notes that the Veteran made statements in his March 
2006 notice of disagreement (NOD) and his July 2006 VA Form 9 
Appeal raising claims of secondary conditions of the instep and 
the heel.  The issues of entitlement to service connection for a 
right instep or a right heel disability as secondary to his 
fracture and strain of the great toe are not currently before the 
Board.  As such, the issues of entitlement to service 
connection for a right heel disability or a right instep 
disability as secondary to service-connected residuals of 
a fracture and a ligament strain of the right great toe 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service-connected residuals of a fracture and a 
ligament strain of the right great toe is manifested by 
complaints of pain and stiffness. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected residuals of a fracture and a ligament strain of the 
right great toe have not been met.  See 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains to 
the claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Thus, any error related to this element is 
harmless. 

A May 2005 VCAA letter substantially satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran 
was aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  This letter informed him 
that additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.  Additionally, the Board notes 
that, once a claim for service connection has been substantiated, 
the filing of a NOD with the rating or the effective date of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and relevant VA medical 
records are in the file.  All available, relevant records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  As such, the Board finds that 
the record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
residuals of a fracture and a ligament strain of the right great 
toe in May 2005.  There is no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
service-connected residuals of a fracture and a ligament strain 
of the right great toe since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2009).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 11-
95.  The examiner thoroughly interviewed and examined the 
Veteran.  Additionally, in a subsequent addendum, the examiner 
indicated that that she reviewed the claims file in detail.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  The Board finds 
this examination report and addendum to be thorough and complete.  
Thus, the Board concludes that the examination in this case is 
adequate upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  But where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v.  Brown, 
7 Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

In a July 2005 rating decision, the RO continued a noncompensable 
evaluation for his service-connected residuals of a fracture and 
a ligament strain of the right great toe under Diagnostic Code 
5284.  The Veteran is seeking a higher evaluation. 

Under Diagnostic Code 5284, a 10 percent rating is warranted for 
other foot injuries that are moderate.  A 20 percent evaluation 
is warranted for other foot injuries that are moderately severe.  
A 30 percent evaluation is warranted for other foot injuries that 
are severe.  
The Board notes that words such as 'mild,' 'moderate,' and 
'severe' are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are 'equitable and just.  
38 C.F.R. 4.6 (2009).  It should also be noted that use of 
terminology such as 'mild' and 'severe' by VA examiners and 
others, although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

Additionally, the Board notes that Diagnostic Code 5010 addresses 
the issue of arthritis due to trauma, substantiated by x-ray 
findings, which is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2009).

Degenerative arthritis, when established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory evidence 
of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Board notes that the Veteran underwent a VA examination in 
May 2005.  The examiner noted that the Veteran's civilian 
occupation has included working as a deck hand on a freighter and 
that he is currently bussing tables.   It was noted that the 
Veteran is not currently under the care of any physician.  He has 
had no surgeries.  The examiner noted that the Veteran dropped 
some metal on his right foot in 1963, sustaining a fracture to 
the right great toe which was casted.  The Veteran reported 
currently experiencing pain in his great toe along with some 
stiffness.  The examiner noted that there is no swelling, heat, 
redness, drainage and stability or abnormal motion.  The 
Veteran's treatment includes over-the-counter aspirin.  Flare-ups 
include prolonged standing.  The Veteran is unable to quantitate 
the amount of time that the flare-ups last.  Alleviating factors 
are rest.  The examiner noted that, per DeLuca criteria, there is 
no additional functional impairment during the flare-up, as they 
are intermittent in nature.  There is no current active 
infection.  There is no history of previous active infection.  
The Veteran does not require the use of crutches, brace, cane, or 
canes.  He reported that he buys shoes to fit for comfort.  There 
are no constitutional symptoms of bone disease.  The Veteran 
reports that he is able to perform full occupational duties.  He 
works as a busser and is able to sit when he needs to.  
Examination of the right foot shows dorsiflexion of 20/20 
degrees, plantar flexion of 45/45 degrees, eversion of 20/20 
degrees, and inversion of 20/20 degrees.  There are no gross 
abnormalities of the toes present.  There is no adjunctive 
evidence of deformity, angulation, motion or intraarticular 
movement.  No clinical evidence of malunion or nonunion.  There 
is no tenderness, drainage, edema, painful motion, weakness, 
redness, or heat.  The examiner noted that the Veteran's major 
complaints are stiffness in his right great toe.  The examiner 
noted that there is no evidence of instability.  The examiner 
noted that, per DeLuca criteria, there is no additional 
limitation due to pain, weakness, swelling, or instability.  
There is no evidence of abnormal weightbearing.  The Achilles 
tendon is not affected.  There is no pain on manipulation of the 
foot.  Clinical data obtained, including x-rays of the right 
foot, demonstrate no fracture, dislocation, or significant 
deformities.  Radiological impression showed no significant 
abnormality.  The Veteran was diagnosed with a ligament strain of 
the right great toe.

Subsequently, this same physician who examined the Veteran in May 
2005 submitted an addendum opinion.  In the addendum opinion, the 
examiner noted that she had reviewed the claims file in detail.  
The physician concluded that, with review of the claims file, it 
is not as likely as not that there is any increase in disability 
in regard to the right great toe.  This information is based on 
clinical examination, history, review of the claims file, and x-
ray reports. 

The Board notes that a review of the claims file reveals no 
current VA or private treatment records relating to this 
disability. 

The Board has also considered the Veteran's assertion in the 
Statement of Accredited Representative in Appealed Case that he 
has had continuous pain from his toe, which never entirely goes 
away, but does increase with flare-ups. 

With respect to granting an increased evaluation for the 
Veteran's service-connected residuals of a fracture and a 
ligament strain of the right great toe under Diagnostic Code 
5284, the Board concludes that the preponderance of the evidence 
is against finding that the Veteran's right great toe condition 
is moderate in severity.  In this regard, the record reflects 
that the Veteran seeks no care or treatment for this disability, 
other than over-the-counter aspirin.  The examiner at the May 
2005 VA examination noted that there was no swelling, tenderness, 
drainage, edema, painful or abnormal motion, weakness, redness, 
heat, or instability.  The Veteran did not require the use of 
crutches, brace, cane, or canes.  Examination revealed no 
limitation of motion of dorsiflexion, plantar flexion, eversion, 
or inversion, as well no gross abnormalities.  Clinical data 
obtained, including x-rays of the right foot, demonstrated no 
fracture, dislocation, or significant deformities.  The Board 
recognizes that the Veteran has complained of pain and stiffness.  
However, in determining whether the Veteran's service-connected 
residuals of a fracture and a ligament strain of the right great 
toe manifests through symptoms that are more than slight or mild 
in nature as contemplated by the rating code, the Board 
ultimately places more probative weight on the specific, detailed 
clinical findings of the competent health care specialist than on 
the Veteran's lay reports.  As such, the Board finds that an 
increased rating cannot be assigned under this diagnostic code. 

The Board has reviewed the remaining diagnostic codes relating to 
foot disabilities, but finds that they are inapplicable in this 
case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2009).  
The Veteran is currently service connected for a disability of 
the right great toe, and it has not been shown that he has any of 
the disabilities under Diagnostic Codes 5276 to 5283 that are in 
any way etiologically related to his service-connected 
disability.  Furthermore, as the Veteran has not been shown to 
have arthritis of the right great toe, an increased rating cannot 
be awarded under Diagnostic Codes 5003 or 5010. 

The Board again notes that the Veteran complained in his July 
2006 VA Form 9 Appeal of conditions of the instep and the heel, 
and the Board is cognizant that he has been diagnosed with other 
foot disabilities in the past, such as pes planus.  However, as 
noted above, the issue presently before the Board is the 
appropriate evaluation for his residuals of his fracture and 
ligament strain of the  right great toe disability, and his 
raised claims regarding secondary conditions of the instep and 
heel have been referred to the RO for initial consideration.  

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, the Board acknowledges the Veteran's complaints of pain 
and stiffness.  However, at the May 2005 VA examination, it was 
specifically noted that, per DeLuca criteria, there was no 
additional functional impairment during the flare-up, as they are 
intermittent in nature.  Upon physical examination, the examiner 
also noted, per DeLuca criteria, that there is no additional 
limitation due to pain, weakness, swelling, or instability.  
Ultimately, the Board believes the description offered by the 
Veteran during the course of his examination, and the clinical 
findings reported therein, to be the most credible and persuasive 
evidence of record regarding the degree of functional loss 
present.  Given the absence of objective evidence of functional 
loss at that time, and the description of his flare-ups as being 
only intermittent in nature and not limiting, the Board finds 
that an increased evaluation is not warranted under 38 C.F.R. §§ 
4.40 or 4.45 as contemplated by Deluca. 

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  However, as the Veteran's service-connected 
residuals of a fracture and a ligament strain of the right great 
toe has not been shown by objective clinical evidence of record 
to cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities; has not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability, the Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of evidence.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Assignment of staged ratings has been 
considered and is not for application.  Hart, supra.


ORDER

Entitlement to a compensable evaluation for service-connected 
residuals of a fracture and a ligament strain of the right great 
toe is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


